Citation Nr: 1016487	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-36 593	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
wrist disability.

2.  Entitlement to a compensable rating for residuals of a 
right foot stress fracture.

3.  Entitlement to a compensable rating for residuals of a 
left foot stress fracture.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
September 1982 to March 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied a compensable rating for the Veteran's 
left wrist disability but granted service connection for 
residuals of stress fractures of his feet and assigned 
initial 0 percent ratings for each foot.  He appealed for 
higher (i.e., compensable) initial ratings for these foot 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  He also appealed for a compensable rating for his 
left wrist disability.

During the pendency of the appeal, the RO increased the 
rating for the Veteran's left wrist disability from 0 to 10 
percent retroactively effective from the date of receipt of 
his claim for a higher rating.  He since has continued to 
appeal, requesting an even higher rating.  AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

Because the claims for higher (compensable) ratings for the 
left and right foot disabilities require further development, 
the Board is remanding these claims to the RO via the Appeals 
Management Center (AMC).  However, the Board is going ahead 
and deciding the claim for a rating higher than 10 percent 
for the left wrist disability.

Having said that, there is one other preliminary point worth 
mentioning.  While testifying during his July 2009 hearing, 
the Veteran said he had last worked in 2006 as a truck 
driver, and that he can no longer work in that or any other 
job.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), 
the U.S. Court of Appeals for the Federal Circuit held that 
once a claimant:  (1)submits evidence of 
a medical disability, (2) makes a claim for the highest 
possible rating, and (3) submits evidence of unemployability, 
an informal claim for a TDIU is raised under 38 C.F.R. § 
3.155(a).

And as the Federal Circuit Court more recently explained in 
Rice v. Shinseki, 251 F.3d 1378, 1384 (2001), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim.  VA's Office of General Counsel also has 
indicated that remanding the derivative TDIU claim does not 
preclude the Board from going ahead and deciding a claim for 
a higher rating for a disability that formed the basis of the 
TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) 
and VAOGCPREC 12-2001 (July 6, 2001).  Here, as mentioned, 
the Board is remanding the claims for higher ratings for the 
foot disabilities, in addition to this derivative TDIU claim, 
whereas the Board is going ahead and deciding the claim for a 
higher rating for the left wrist disability because there is 
sufficient medical and other evidence already in the file to 
properly adjudicate this claim without any further 
development.  And to the extent the Veteran attributes his 
unemployability to his left wrist disability, whether in 
addition to or apart from the impairment attributable to the 
service-connected disabilities affecting his feet, this will 
be addressed in adjudicating his derivative TDIU claim.


FINDING OF FACT

The Veteran's left wrist disability is manifested by painful 
motion in all directions and X-ray evidence of post-traumatic 
arthritis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the left wrist disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5215 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... 


served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2006, May 2008, and August 2008.  These letters informed him 
of his and VA's respective responsibilities in obtaining 
supporting evidence and also complied with Dingess by also 
apprising him of the disability rating and downstream 
effective date elements of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in November 2006 and 
May 2007.  These examination reports and medical and other 
evidence on file contains the information needed to assess 
the severity of his left wrist disability, the determinative 
issue.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.	Increased Rating for Left Wrist Disability

A.	Schedular Rating

In May 1986, the RO granted service connection for a left 
wrist disability.  The Veteran filed this claim for increase 
in September 2006, alleging the noncompensable rating then in 
effect did not sufficiently compensate him for the 
interference in his daily life and activity.  In the March 
2009 decision since issued during the pendency of this 
appeal, the RO increased the rating to 10 percent.  He has 
continued to appeal, requesting an even higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court has indicated that, 
in determining the present level of disability, 
this necessarily requires considering whether to "stage" 
the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The Veteran's left wrist disability has been rated under 
Diagnostic Code 5215 for limitation of motion of the wrist.  
Under this code, a 10 percent rating, which is the maximum 
possible rating, is warranted when there is limitation of 
motion of the wrist with dorsiflexion less than 15 degrees or 
with palmar flexion limited in line with the forearm. 38 
U.S.C.A. § 4.71a, Diagnostic Code 5215.  Normal range of 
motion in the wrist is 70 degrees of dorsiflexion 
(extension), 80 degrees of palmar flexion, 80 degrees of 
forearm supination, and 85 degrees of forearm supination. See 
38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5214 for ankylosis of the wrist provides for 
a higher 20 percent rating if there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the minor wrist; a 30 
percent disability evaluation if there is favorable ankylosis 
in 20 to 30 degrees dorsiflexion in the major wrist or if 
there is ankylosis of the minor wrist in any other position, 
except favorable; a 40 percent disability evaluation if there 
is ankylosis of the major wrist in any other position, except 
favorable or if there is assigned for unfavorable ankylosis 
of the minor wrist, in any degree of palmar flexion, or with 
ulnar or radial deviation; and a 50 percent rating if there 
is assigned for unfavorable ankylosis of the major wrist, in 
any degree of palmar flexion, or with ulnar or radial 
deviation. 38 U.S.C.A. § 4.71a, Diagnostic Code 5214.

The Veteran's wrist disability could also be rated under 
Diagnostic Code 5010 for traumatic arthritis.  DC 5010 
indicates that the disability should be rated like 
degenerative arthritis (DC 5003) based on limitation of 
motion of the affected part.  DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion 
would be noncompensable, i.e., 0 percent, under a limitation-
of-motion code, but there is at least some limitation of 
motion, VA assigns a 10 percent rating 


for each major joint so affected, to be combined, not added. 
 Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's left wrist disability does not 
warrant a rating higher than 10 percent.  The evidence 
supporting this conclusion includes the results of two VA 
compensation examinations, one in November 2006 and another 
in May 2007.

The November 2006 VA examination found the Veteran's left 
wrist had range of motion from 0 degrees extension to 30 
degrees flexion with radial and ulnar deviation of 0 to 10 
degrees.  The examiner noted no pain on active or passive 
range of motion.  The examiner noted the Veteran was right-
handed.  X-rays indicated first carpal-metacarpal and second 
carpal-metacarpal junction arthrosis.

The May 2007 VA examination found the Veteran's left wrist 
had ulnar deviation to 20 degrees, radial deviation to 10 
degrees, dorsiflexion to 45 degrees, and palmar flexion to 60 
degrees.  The examiner noted pain throughout range of motion 
testing, but no additional loss of motion on repetitive 
testing.  The examiner indicated that there was no deformity, 
instability, weakness, locking, dislocation or effusion of 
the left wrist.  The examiner diagnosed post-traumatic 
arthritis.

As already mentioned, however, the Veteran already has the 
highest rating available under DC 5215.  So there is no 
additional benefit to be had under this code.  Similarly, DCs 
5003-5010 do not provide for a rating higher than 10 percent 
unless there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations, and there has not been any 
indication of this.  Higher ratings are available under 
DC 5214, but only if the wrist is ankylosed, meaning complete 
immobility and consolidation of the joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Here, although the Veteran admittedly does not have normal 
range of motion in this wrist, he does have some quantifiable 
measure of range of motion, so, by definition, the wrist is 
not ankylosed.

Moreover, while there are other diagnostic codes potentially 
relating to impairment of the wrist, after reviewing these 
provisions, the Board can find no basis upon which to assign 
a higher rating for the Veteran's wrist disability.

The Board also has considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  Deluca, 8 Vet. App. at 206-07. However, because the 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 
4.45.  See again Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Lastly, as the Veteran's condition has never been more than 
10-percent disabling since the filing of this claim for 
increase, there is no basis to "stage" the rating under 
Hart, either.

Because the Veteran is currently at the maximum 10 percent 
schedular evaluation for his wrist disability under the 
applicable diagnostic code, and yet, is requesting an even 
higher evaluation, the Board also must consider whether he is 
entitled to a higher rating on an extra-schedular basis.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director of Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extra-schedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for extra-
schedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extra-schedular rating, the threshold factor for extra-
schedular consideration is a finding that the evidence before 
VA presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  



Here, because the Board finds that the schedular rating of 10 
percent for the Veteran's left wrist disability sufficiently 
contemplates the extent and severity of his associated 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an 
extra-schedular evaluation is not required.  In other words, 
there is no evidence this disability has caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for the left 
wrist disability is denied.




REMAND

The Veteran claims the stress fractures in his feet have 
caused him severe distress over the years resulting in the 
partial amputation of his left foot.  The Board does not have 
sufficient medical findings in the file to properly assess 
the current severity of the stress fracture residuals and 
their potential relationship, if any, to his other foot 
disorders - including his several episodes of gangrene.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(indicating VA adjudicators must be able to distinguish, by 
competent medical evidence, the extent of symptoms that is 
due to service-related causes, i.e., service-connected 
disability, from that which is not.  When it is not possible 
to separate the effects of the service-connected condition 
from a nonservice-connected condition, 38 C.F.R. §§ 3.102, 
4.3, which require that reasonable doubt on any issue be 
resolved in the Veteran's favor, dictate that such signs and 
symptoms be attributed to the service-connected condition).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The Court has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 
Vet.App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).



The Veteran's December 2007 VA examination described the 
current condition of the Veteran's feet but made no findings 
what symptoms were related to his in-service stress fractures 
as opposed to which symptoms are a result of his non-service 
connected peripheral vascular disease.  So another 
examination is needed to ascertain the present severity and 
extent of these disabilities.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to reassess the severity 
and extent of the residuals of the 
stress fractures of his feet.  To this 
end, the examiner should attempt to 
distinguish which symptoms are direct 
results of the stress fractures 
in service (i.e., service-connected 
disability), as opposed to other non-
service-related causes such as the 
Veteran's peripheral vascular disease, 
Buerger's disease, gangrene, etc.  The 
examiner also is asked to comment on 
whether these service-connected stress 
fractures of the feet, either alone or 
in combination with the service-
connected left wrist disability, 
preclude the Veteran from obtaining 
and maintaining substantially gainful 
employment consistent with his level 
of education, prior work experience, 
and special training or expertise, 
etc.  The claims file, including a 
complete copy of this remand, must be 
made available to the examiner for 
review of the pertinent medical and 
other history.  


The Veteran is hereby advised that 
failure to report for this examination, 
without good cause, may have adverse 
consequences on his pending claims.  
38 C.F.R. § 3.655

2.	Then readjudicate the claims for 
higher ratings for the stress fracture 
residuals (and the derivative 
TDIU claim) in light of any additional 
evidence obtained.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to submit written or other 
argument in response before returning 
the file to the Board for further 
appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


